Citation Nr: 0407304	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-12 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from July 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 1999 
which denied service connection for retinitis pigmentosa.  
The Board remanded the case in April 2001.


FINDINGS OF FACT

Preservice retinitis pigmentosa increased in severity during 
service, beyond natural progression.  


CONCLUSION OF LAW

Retinitis pigmentosa was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Factual Background

The veteran had active duty in the Marine Corps from July 
1966 to June 1967.  

On the veteran's enlistment examination, conducted in January 
1966, he reported a history of an eye disorder, and stated 
that he had been refused employment because he had no depth 
perception.  He was noted to wear glasses for defective 
vision.  On examination, he had distant vision of 20/70 
bilaterally, corrected to 20/20 bilaterally, and he was found 
qualified for induction.  Categories marked "Depth 
Perception" and "Field of Vision" were blank on the 
examination report.  

Service medical records show that in February 1967, the 
veteran was referred for an ophthalmology evaluation due to 
possible retinitis pigmentosa.  According to the consultation 
request, he had been told 11/2 years ago that he had retinitis 
pigmentosa.  He had seen a doctor at that time because of 
deficiency in depth perception.  He was essentially 
asymptomatic except for an approximately 6-month history of 
decreased night vision and some subjective loss in peripheral 
vision, manifested by frequently running into trash cans, 
foot lockers, etc.  On examination, there were multiple 
pigmented spots in the peripheral retina.  

The ophthalmology consult report dated in March 1967 noted 
that the veteran reported increasing difficulty with 
peripheral vision and night blindness for the past few 
months.  He had a strong family history of retinitis 
pigmentosa.  Funduscopic examination confirmed the diagnosis 
of retinitis pigmentosa.  

A medical board report dated in March 1967 noted that the 
veteran said he had been told 11/2 years ago that he had 
retinitis pigmentosa.  He had originally sought treatment 
because of difficulty in depth perception and night vision.  
The visual acuity on examination was correctible to 20/25 
bilaterally.  Peripheral visual fields disclosed concentric 
contraction bilaterally.  Funduscopic examination confirmed 
retinitis pigmentosa, with a minimal amount of optic atrophy 
current shown.  The medical board found that the veteran 
should be discharged due to retinitis pigmentosa, which 
existed prior to service, and was not aggravated by service.  

The veteran was medically discharged from service, without 
severance pay, in June 1967.

A VA contract examination was conducted in April 2003.  The 
veteran had a long history of retinitis pigmentosa, with a 
progressive decrease in his visual field over the past 30 
years.  He had also had a cataract removed from his right eye 
two years earlier.  On examination, there was marked 
constriction, to 5 degrees, of the visual fields bilaterally.  
Funduscopic examination revealed extensive pigmentary 
degeneration involving the retinae of both eyes, 
characteristic of retinitis pigmentosa.  

In an addendum also dated in April 2003, the examiner noted 
that he had also reviewed the veteran's medical records 
regarding his retinitis pigmentosa.  It was his opinion that 
the veteran's retinitis pigmentosa, more likely than not, 
existed prior to his entry into service.  In support, he 
pointed to the service medical records dated in March 1967, 
noting that he had been told prior to service that he had 
retinitis pigmentosa, and that he had a strong family history 
of retinitis pigmentosa.  In addition, he had been denied 
employment due to loss of depth perception prior to service.  
He also noted that it was "just as more likely than not" 
that the condition worsened in service, based on the nature 
of the disorder for the visual fields to slowly worsen.  

In May 2003, the doctor provided another addendum.  He 
concluded that the veteran's retinitis pigmentosa worsened 
during his time of service, but that this was more likely 
than not due to the natural progress of the disorder, and 
less likely than not influenced by his time in service.  It 
was his opinion that it was less likely than not that the 
condition increased in severity beyond the natural 
progression for retinitis pigmentosa, because of his time in 
service.  

II.  Analysis

The veteran claims service connection for retinitis 
pigmentosa.  Under the circumstances of this case, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003).  
 
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Retinitis pigmentosa was not noted on the veteran's service 
entrance examination.  While he reported a lack of depth 
perception at entrance, such was never confirmed by 
examination, and the correctible defective vision shown then 
has not been attributed to retinitis pigmentosa.  Therefore, 
the presumption of soundness applies.  Even so, there is 
ample evidence, including medical opinions, that the 
condition preexisted active duty, and the Board finds that 
the presumption of soundness has been rebutted.  Thus service 
connection requires that the preservice disorder must have 
been aggravated by service.  

The level of the veteran's retinitis pigmentosa before 
service is not clearly shown.  After months of service he 
complained of increasing difficulty with peripheral vision 
and night blindness.  Examination confirmed retinitis 
pigmentosa, and the service medical board concluded that the 
condition existed prior to service and was not aggravated by 
service.  In the judgment of the Board, this medical opinion 
was not supported by adequate rationale with regard to 
whether the preservice retinitis pigmentosa was aggravated by 
service.  There is no indication that the in-service 
conclusion was based on any comparison with pre-service 
medical records, and symptoms of retinitis pigmentosa were 
not clinically demonstrated in service until months of active 
duty had elapsed.  

When first seen in service, the veteran said that he had seen 
a doctor prior to service because of deficiency in depth 
perception, and that he had been essentially asymptomatic 
after that except for the past several month history (i.e., 
during service) of decreased night vision and decreased 
peripheral vision.  This statement is consistent with his 
pre-induction report of a lack of depth perception, with no 
other symptoms reported, and reflect an increase in 
symptomatology during service.  

The 2003 examination for the VA concluded that the veteran's 
retinitis pigmentosa worsened during the period of service.  
The examiner essentially opined that it was more likely that 
the worsening was due to natural progress of the condition.  
Yet records from around the time of service suggest an 
accelerated worsening, perhaps beyond natural progression.  
In the judgment of the Board, the evidence as a whole does 
not amount to clear and unmistakable evidence to rebut the 
presumption of aggravation of the preservice retinitis 
pigmentosa.  See Cotant v. Principi, 17 Vet.App. 116 (2003).  

Thus the Board concludes that preservice retinitis pigmentosa 
was aggravated by service, warranting service connection.  
The benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for retinitis pigmentosa is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



